Citation Nr: 1126977	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims of entitlement to a bilateral knee disability and a right shoulder disability.

The issues of entitlement to service connection for bilateral leg pain, bilateral hand pain, and left shoulder pain, have been raised by the Veteran's May 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's bilateral knee degenerative joint disease first manifested many years after his separation from service and is not related to his service or to any incident therein.

2.  The most probative evidence of record indicates that the Veteran's right shoulder degenerative joint disease first manifested many years after his separation from service and is not related to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral knee degenerative joint disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Right shoulder degenerative joint disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a July 2005 letter, before the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In January 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to the issue of entitlement to service connection for a bilateral knee disability.  Such opinion was completed and a copy is associated with the Veteran's claims file.  In March 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion.  In response, the Veteran's representative filed a June 2011 Appellant's Brief and such is associated with the claims file.

The Board notes here that a VA examination is not required as to the Veteran's claim of entitlement to service connection for a right shoulder disability.  While there is evidence of current disability as to the Veteran's right shoulder, there is no evidence of an in-service event, injury, or disease as to the Veteran's right shoulder.  It is significant that during the entire appellate period, the Veteran has not offered any lay statements as to the incurrence of an in-service right shoulder injury.  He has only stated that his right shoulder disability is related to service.  His service treatment records are silent for any complaint, treatment, or diagnosis related to his right shoulder.  Thus, without evidence, including consideration of any lay statements of record, as to an in-service event, injury, or disease involving the Veteran's right shoulder, there is no further inquiry required as to whether the current disability may be associated with an in-service event.  

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.


Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R.             § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime, however, his service personnel records are silent for indicia of combat service and he does not contend that any of the disabilities claimed are related to injuries sustained in combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Bilateral Knee Disability

The Veteran asserts entitlement to service connection for a bilateral knee disability.  Specifically, at the time of his November 2010 Appellant's Brief, the Veteran's representative asserted that the Veteran injured his right knee in September 1965 during a football game, and again in February 1967 during a basketball game.

The Board notes here that there appears to be a typographical error in the November 2010 Appellant's Brief.  It is clear from review of the Veteran's service treatment records that he injured his left knee in a football game in September 1965 and his right knee in a basketball game in February 1967, as opposed to the assertion that the Veteran injured his right knee in 1965 and 1967.  

The first requirement for service connection, as to the Veteran's bilateral knees, evidence of a current disability, has been met.  There is no dispute that the Veteran has degenerative joint disease of the bilateral knees, as he was diagnosed with such in as early as January 2007.

The second requirement for service connection, evidence of in-service incurrence or aggravation of a disease or injury, has also been met.  

The Veteran's service treatment records dated in September 1965 indicate that the Veteran injured his left knee while playing football.  He was diagnosed with an abrasion, left knee.  Service treatment records dated in February 1967 indicate that the Veteran injured his right knee while playing basketball.  He was diagnosed with a sprain, right knee.  A Physical Profile dated in February 1967 indicates that the Veteran was relieved from physical activity due to a torn ligament, right knee; and a March 1967 Physical Profile indicates that he was relieved from physical activity due to an effusion, right knee.  Service treatment records dated in June 1967 indicate that the Veteran underwent a drainage procedure for his right knee, and was diagnosed with traumatic joint effusion.  At the time of the Veteran's service separation physical examination in February 1968, the examiner noted that there was no weakness, deformity, or limitation of motion of the right knee, and noted that the Veteran had a history of swelling of the right knee with traumatic effusion, and that he was treated with physical therapy in 1967, without complication or sequelae.  The examiner noted that the Veteran denied any other significant medical or surgical history.    

While the first and second requirements for service connection have been met, the third requirement of service connection, medical evidence of a nexus between the claimed in-service disease or injury and the current disabilities, is not met.  The Board finds that the most probative evidence of record indicates that there is no such nexus.

In August 2007, one of the Veteran's private treatment providers, Dr. M., submitted a letter on the Veteran's behalf.  Dr. M. reported that the Veteran had severe bilateral knee arthritis and that the Veteran had been treated in his office for years with symptoms reported to be related to injuries in the service with intermittent symptoms since.  Dr. M. reported that the Veteran's findings were consistent with such reported history.  

To the extent that Dr. M. intended his statement to serve as evidence of a nexus between the Veteran's current bilateral knee arthritis and his period of service, the Board notes that there is no evidence that Dr. M. reviewed the Veteran's claims file.  

The Board notes, however, that review of a veteran's claims file, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, review of the Veteran's claims file would have provided Dr. M. an opportunity to review the Veteran's service treatment records as to his in-service sports injuries.  Specifically, he would have had the opportunity to review medical evidence describing the nature and severity of the Veteran's in-service left-knee abrasion and right-knee traumatic joint effusion and the fact that upon medical examination at the time of the Veteran's separation from service, the Veteran presented without abnormality as to either knee. 

Based on the foregoing, the fact that Dr. M. did not have the opportunity to review the Veteran's claims file containing relevant evidence, his opinion is of little probative value.

The specialist asked to review the claims file and render an opinion as to the Veteran's claim, Dr. K., submitted his opinion in March 2011.  At that time, Dr. K. noted that he had reviewed the Veteran's claims file, with specific attention paid to his service treatment records detailing treatment for his in-service sports injuries.  He noted the Veteran's post-service private treatment records indicating severe bilateral knee degenerative joint disease.

Dr. K. opined that the Veteran's current left knee disability is not related to service.  He reasoned that the Veteran was diagnosed during service with an abrasion of the left knee.  He reported that an abrasion is trauma to the skin and not to the joint, and that there was no appearance of any joint being damaged other than some superficial swelling.  Dr. K. reported that the Veteran was not seen or treated again during service, and that he did not believe that an abrasion could lead to degenerative joint disease.

Dr. K. opined that the Veteran's current right knee disability is also not related to service.  He reasoned that the Veteran was seen several times during service and diagnosed with traumatic joint effusion.  He noted that the Veteran's knee was tapped with aspiration of fluid and that he was given physical therapy and a splint.  He noted that the Veteran was released in 1968, and that he saw no other complains of knee problems in 1968.  He noted that the Veteran's service separation physical examination revealed no weakness, deformity, or limitations of the right knee, or complications or sequelae, and further reasoned that it appeared that the traumatic effusion resolved by the time of the Veteran's discharge.  

Dr. K. reported that if the Veteran's current degenerative joint disease was caused by the basketball injury, the traumatic effusion, he would have continued to have pain at the time of discharge and that it would have most likely been a constant or chronic type pain, which does not appear to be the case.  Dr. K. reported that he did not see any other records of the Veteran being treated through the 1960's or 1970's for knee pain, until the time of his 2007 diagnosis of bilateral knee degenerative joint disease.  Dr. K. further reasoned that the Veteran's left knee where there was just an abrasion is just as arthritic as the right knee where there was traumatic effusion, and that such indicates that the most likely cause of his current degenerative joint disease is his body habitus, daily wear and tear, and the natural aging process.   

Here, the medical opinion by the specialist in March 2011 is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral knee disability and his period of service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements that his current bilateral knee disability is related to service to be less probative than the opinion rendered by the specialist in March 2011 as the Veteran is not competent to opine on such a complex medical question.  Thus, the Board finds that the probative value of the specialist's opinion outweighs the probative value of the Veteran's statements due to the specialist's professional expertise.  Consequently, the most probative evidence of record does not support the conclusion that the Veteran's bilateral knee disability is related to his period of active service, specifically, to his in-service sports injuries.

In sum, service connection on a direct basis is not warranted in this case as there is no evidence to establish that the Veteran's bilateral knee disability is related to his period of service.  Additionally, in view of the lengthy period without evidence of treatment for a bilateral knee disability, 39 years, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard while the Veteran's private treatment provider has asserted that he was treated the Veteran for years, the Veteran has not offered lay statements as to continuous bilateral knee symptoms from the time of his separation from service to the present, nor has he, or Dr. M., offered record of continuous treatment from 1968 to 2007.  Further, service connection on a presumptive basis is not warranted as there is no evidence that the Veteran's bilateral knee disability, diagnosed as degenerative joint disease, manifested to a compensable degree within one year of separation from service.  

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.

Right Shoulder Disability

The Veteran asserts entitlement to service connection for a right shoulder disability.  As discussed above, however, the Veteran has not described an in-service right shoulder injury or otherwise asserted a basis of entitlement for service connection.  

The Board notes here that the Veteran, at the time of his July 2007 Substantive Appeal asserted that his illnesses were related to his specialty duties during service, specifically football and basketball.  As the Veteran has specifically ascribed his bilateral knee disabilities to playing football and basketball, it is unclear if he intended to also assert that his right shoulder disability is generally related to playing sports during service.  If such is the case, that the Veteran generally asserts that playing sports during service caused his current right shoulder disability, the Board finds that the Veteran's assertion is not detailed enough for the Board or VA to develop the Veteran's claim.  In this regard, the Veteran's July 2005 VCAA notice, described above, specifically informed him that the evidence must show that he had an injury during service or a disease that began or was made worse during service, or that there was in event in service that caused an injury or disease.  The general statement, if the Veteran indeed intends such to serve as an assertion of an in-service injury, that his right shoulder disability is related to playing football and basketball during service does not suffice.  In essence, the Veteran has not described right shoulder pain or injury during service, or described circumstances that he believes serve as the etiology of his current right shoulder disability. 

The first requirement for service connection, as to the Veteran's right shoulder, evidence of a current disability, has been met.  There is no dispute that the Veteran had degenerative joint disease of the right shoulder, as he was diagnosed with such in as early as January 2007.

However, the second requirement for service connection, evidence of in-service incurrence or aggravation of a disease or injury, has not been met.  Again, on this issue the Board notes that the Veteran has not offered any lay statements as to any   in-service incurrence or aggravation of a disease or injury related to his right shoulder.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a right shoulder disability.  At the time of his service separation physical examination in February 1968, no musculoskeletal abnormality was noted.  The examiner noted that the Veteran denied any other significant medical or surgical history, beyond that of his right-knee injury.    

As the second requirement for service connection is not met, there is no basis upon which a medical examiner may opine as to the whether there is a nexus between any in-service disease or injury and the current disability.  Thus, a VA examination in the present case, as to the issue of entitlement to service connection for a right shoulder disability is not required, and the third requirement for service connection is not met. 

In sum, service connection on a direct basis is not warranted in this case as there is no evidence to establish that the Veteran's right shoulder disability is related to his period of service.  Further, service connection on a presumptive basis is not warranted as there is no evidence that the Veteran's right shoulder disability, diagnosed as degenerative joint disease, manifested to a compensable degree within one year of separation from service.

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


